DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meir (US 2016/0090670).

	As seen at least in annotated figure 27, Meir teaches the upper as claimed including a knitted component (2500) having an exterior surface and an interior surface, wherein the knitted component comprises a cushion region (back of heel)  that is integrally knitted with the knitted component and located in a rearfoot region of the upper, wherein the cushion region comprises a plurality of tubular rib structures (1802) that each project away from the interior surface of the knitted component, and wherein, within the rearfoot region, the plurality of tubular rib structures (1802) extend vertically and parallel to a heel centerline of the upper. 


    PNG
    media_image1.png
    860
    844
    media_image1.png
    Greyscale





Regarding claim 2,  the cushion region is at least partially located in a calcaneus region as seen in figure 27. Regarding claim 3, the cushion region covers the heel and would be an area of at least 1,000 mm”. Regarding claim 4, the cushion region has a geometric shape. Regarding claim 5, the cushion region has a portion that is a non-geometric shape. Regarding claim 6, the tubular rib structures (1802) are separated from each other by a plurality of base portions (1800). Regarding claim 7, the plurality of base portions are at least partially formed from an elasticated yarn (808). Regarding claim 8, the plurality of tubular rib structures comprises at least five tubular rib structures as seen in figure 27. Regarding claim 9, a thermoplastic polymer material comprises at least 93.5% of the weight of the knitted component since the component may be made entirely of thermoplastic polymer ([0085]). Regarding claim 10, the thermoplastic polymer material is a thermoplastic polyurethane ([0084]). Regarding claim 11, a second plurality of tubular rib structures that each project from the exterior surface of the knitted component as seen for example at least in figure 24. Regarding claim 12, the knitted component comprises a tension zone (e.g. tensile elements 600) configured to pull the cushion region against a wearer’s heel. Regarding claim 13, Meir teaches the article of footwear comprising: an upper (2500) secured to sole structure (2514), the upper (2500) comprising a knitted component having an exterior surface and an interior surface, wherein the knitted component comprises a cushion region that is integrally knitted with the knitted component and located in a rearfoot region of the upper, wherein the cushion region comprises a plurality of tubular rib structures (1802) that each project away from the interior surface of the knitted component, and wherein, within the rearfoot region, the plurality of tubular rib structures extend vertically and parallel to a heel centerline as noted in annotated figure 27. Regarding claim 14, the plurality of tubular rib structures begin at a bite line where the upper meets the sole structure as seen in figure 27. Regarding claim 15, wherein the knitted component comprises a tension zone (via tensile elements 600)  configured to pull the cushion region against a wearer’s heel. Regarding claim 16, the tension zone is located adjacent to a collar region of the upper as seen at least in figure 26. Regarding claim 17,  the tension zone is located in a sub-ankle region of the upper as seen at least in figure 26. Regarding claim 18, the plurality of tubular rib structures (1802) are separated from each other by a plurality of base portions (1800) that are at least partially formed from an elasticated yarn (808). Regarding claim 19, the plurality of tubular rib structures comprises at least five tubular rib structures as seen in figure 27. Regarding claim 20,  the knitted component is at least partially formed with a thermoplastic polymer material  ([0085]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        


ldw